DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 11/29/21. As directed by the amendment: claims 1 and 8 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-9 are presently pending in the application. Claims 2-5 have been withdrawn as directed to non-elected species 1.

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jumpei (WO2010/117051 A1).
Regarding claim 1, in fig. 1-5 Jumpei discloses a two-degree-of-freedom rotation mechanism (one degree of freedom in the pair of spring link mechanisms 5, 6, 7 and the other degree of freedom at joints 8) using parallel springs, the mechanism comprising: a base body 4; a first link 5a that is supported to be capable of advancing and retracting in a longitudinal direction of the first link with respect to the base body (fig. 2); a first leaf spring 7a of a rectangular shape of which a longitudinal base end is connected to a tip of the first link as a rotation pair by a first base end pin 6a penetrating in a thickness direction of the first leaf spring; a second link 5b that is arranged with the first link side by side, and is supported to be capable of advancing and retracting in a longitudinal direction of the second link with respect to the base body (fig. 2); a second leaf spring 7b of a rectangular shape of which a longitudinal base end is connected to a tip of the second link as a rotation pair by a second base end pin 6b penetrating in a thickness direction of the second leaf spring in the same direction as the first base end pin; and a driven link 9 that is connected to a tip of the first leaf spring as a rotation pair by a first tip pin 8a in the same direction as the first base end pin and connected to a tip of the second leaf spring as a rotation pair by a second tip pin 8b in the same direction as the base end pin, wherein a line passing through the first base end pin 6a and the second 
Regarding claim 7, Jumpei discloses that the first link and the second link are parallel (fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jumpei, as applied to claim 1 above, in further view of Nguyen (2012/0059291).
Regarding claim 6, Jumpei is silent regarding that the first leaf spring and the second leaf spring are made of a nickel titanium alloy. However, Nguyen teaches actuating member 125 made of a nickel titanium alloy [0043]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Jumpei’s leaf springs material with a nickel titanium alloy, as taught by Nguyen, for the purpose of providing an alternate material for a bending actuating member having the predictable results of allowing for flexing.

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 that Jumpei fails to disclose the newly recited limitations of claim 1. 
Examiner disagrees since figures 2-4 of Jumpei disclose that when a line is made through 6a and 6b and a line is made through 8a and 8b, the two lines are parallel and in the same plane, the plane bisecting the device lengthwise through 6a, 6b, 8a and 8b in a non-operating state (Fig. 4 shows the non-operating state).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785